[Cite as Kara v. Ohio Dept. of Taxation, 2013-Ohio-5944.]




                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



JAMES KARA

       Plaintiff

       v.

OHIO DEPARTMENT OF TAXATION

       Defendant

Case No. 2012-03794

Judge Patrick M. McGrath
Magistrate Holly True Shaver

DECISION

        {¶ 1} On June 21, 2013, defendant filed a motion for summary judgment pursuant
to Civ.R. 56(B). On July 17, 2013, plaintiff filed his response. The motion is now before
the court for a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Case No. 2012-03794                          -2-                              DECISION

Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc., 50 Ohio St.2d 317 (1977).
       {¶ 4} In January 2010, plaintiff began his employment with defendant as a Tax
Auditor Agent in defendant’s Cleveland office. This position was within the Classified
Civil Service and plaintiff was required to serve a 180-day probationary period. His
direct supervisor was Beth Lowe, who was based in the Akron office, but he was also
assigned a mentor in the Cleveland office, James Goldyn, Tax Auditor Agent 4. Plaintiff
alleges that throughout his employment he witnessed another employee, Ron Myeress,
being verbally harassed by a manager, Patrick Mancuso, which resulted in Myeress
filing a grievance through the union.         Plaintiff alleges Lowe conducted his mid-
probationary review in April 2010 and that Lowe told him that he “met or was above” the
performance target. However, shortly after conducting the review, Lowe asked plaintiff
if he had witnessed any of the alleged harassment involving Myeress. When plaintiff
responded that he had witnessed it but that he did not want to be involved with the
grievance, Lowe told plaintiff that she could terminate his employment for any reason
and that by not speaking on behalf of the management, he was not helping his chances
of continued employment. Plaintiff alleges that he told Lowe that he would think about
testifying. Plaintiff ultimately decided not to become involved in Myeress’ grievance.
       {¶ 5} On July 13, 2010, plaintiff met with Lowe and Paula Finnin for his final
probationary review, at which time plaintiff was informed that he was being discharged.
Plaintiff claims that Lowe concocted examples of unsatisfactory performance to justify
the decision to terminate his employment with defendant; that the true reason defendant
terminated his employment was his refusal to lie on behalf of management regarding
Myeress’ grievance. Plaintiff asserts claims for wrongful discharge in violation in public
policy and libel.
       {¶ 6} In its motion for summary judgment, defendant argues that plaintiff cannot
establish claims for discharge in violation of public policy and libel.
Case No. 2012-03794                         -3-                              DECISION



I. WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
          {¶ 7} Defendant argues that plaintiff cannot establish a claim for discharge in
violation of public policy inasmuch as he was hired within the Classified Civil Service
pursuant to R.C. Chapter 124 and as such, he is not an at-will employee. Plaintiff
asserts that he was a probationary employee and an at-will employee.              “As a
probationary civil service employee, [plaintiff] had no property interest in continued
employment sufficient to warrant procedural due process protection because [his]
appointment was not final until he satisfactorily completed [his] probationary period.”
State ex rel. Rose v. Ohio Dept. of Rehab. & Corr., 91 Ohio St.3d 453, 458 (2001); see
also Wissler v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 09AP-569, 2010-Ohio-
3432, Browning v. Ohio State Hwy. Patrol, 151 Ohio App.3d 798, 2003-Ohio-1108 (10th
Dist.).    Therefore, the court finds that plaintiff, as a probationary employee, is not
subject to the provisions of R.C. Chapter 124, and that he was an at-will employee.
          {¶ 8} As a general rule, the common law doctrine of employment-at-will governs
employment relationships in Ohio. Wiles v. Medina Auto Parts, 96 Ohio St.3d 240,
2002-Ohio-3994.       In an at-will employment relationship, either an employer or an
employee may legally terminate the employment relationship at any time and for any
reason. Mers v. Dispatch Printing Co., 19 Ohio St.3d 100, 103 (1985). A public policy
exception to the employment-at-will doctrine was first recognized by the Supreme Court
of Ohio in Greeley v. Miami Valley Maintenance Contrs., Inc., 49 Ohio St.3d 228 (1990).
In Greeley, the court held that “public policy warrants an exception to the employment-
at-will doctrine when an employee is discharged or disciplined for a reason which is
prohibited by statute.” Id. at 234. The public policy exception to the employment-at-will
doctrine “is not limited to public policy expressed by the General Assembly in the form
of statutory enactments” but “may [also] be discerned by the Ohio judiciary based on
sources such as the Constitutions of Ohio and the United States, legislation,
Case No. 2012-03794                         -4-                                  DECISION

administrative rules and regulations, and the common law.” Painter v. Graley, 70 Ohio
St.3d 377, 383-384 (1994).
       {¶ 9} In order to establish a claim for wrongful termination in violation of public
policy, plaintiff must prove: 1) a clear public policy manifested in a statute, regulation, or
the common law (the clarity element); 2) that discharging an employee under
circumstances like those involved would jeopardize the policy (the jeopardy element); 3)
that the discharge at issue was motivated by conduct related to the policy (the causation
element); and 4) that there was no overriding business justification for the discharge
(the overriding justification element). Kulch v. Structural Fibers, Inc., 78 Ohio St.3d 134,
151 (1997). The clarity and jeopardy elements are questions of law, while causation
and overriding justification elements are questions of fact. Collins v. Rizkana, 73 Ohio
St.3d 65, 70 (1995).


A. The Clarity Element
       {¶ 10} As to the issue of clarity, the question is whether there is a clear public
policy to protect a specific public interest sufficient to justify an exception to the at-will
employment doctrine.       Id.   Here, plaintiff relies upon statutes criminalizing the
subornation of perjury in support of his claim. For example, 18 U.S.C. 1622 states:
“Whoever procures another to commit any perjury is guilty of subornation of perjury, and
shall be fined under this title or imprisoned not more than five years, or both.” See
Dohme v. Eurand Am., Inc., 130 Ohio St.3d 168, 2011-Ohio-4609, ¶ 21 (“public policy
[must be] drawn from the federal or state constitution, federal or state statutes,
administrative rules and regulations, or common law.” Emphasis added.).
       {¶ 11} Further, plaintiff asserts that Ohio’s statute criminalizing coercion states a
clear public policy. R.C. 2905.12(A) states, in part: “No person, with purpose to coerce
another into taking or refraining from action concerning which the other person has a
legal freedom of choice, shall do any of the following: * * * (5) Take, withhold, or
Case No. 2012-03794                                 -5-                                       DECISION

threaten to take or withhold official action, or cause or threaten to cause official action to
be taken or withheld.”
        {¶ 12} “‘It would be obnoxious to the interests of the state and contrary to public
policy and sound morality to allow an employer to discharge any employee, whether the
employment be for a designated or unspecified duration, on the ground that the
employee declined to commit perjury, an act specifically enjoined by statute.’” Collins,
supra, at 68, quoting Petermann v. Internatl. Bhd. of Teamsters, Chauffeurs,
Warehousemen & Helpers of Am., Local 396, 174 Cal. App.2d 184, 188-189 (1959).1
“Although there may have been no actual crime committed, there is nevertheless a
violation of public policy to compel an employee to forgo his or her legal protections or
to do an act ordinarily proscribed by law.” Collins, supra, at 71. Accordingly, the court
finds that plaintiff has met his requisite burden to articulate, by citation to its source, a
clear public policy.
        {¶ 13} Plaintiff also cites R.C. 124.56 as a clear public policy.                     This statute
mandates that the State Personnel Board of Review conduct an investigation when it
has reason to believe that a “person having the power of * On June 21, 2013, defendant
filed a motion for summary judgment pursuant to Civ.R. 56(B).                        On July 17, 2013,
plaintiff filed his response. The motion is now before the court for a non-oral hearing
pursuant to L.C.C.R. 4(D).
        {¶ 14} Civ.R. 56(C) states, in part, as follows:
        {¶ 15} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to


1
 “[E]mployees discharged for ‘refusal to participate in activities which arguably violate’ criminal laws state
a claim for wrongful discharge in violation of public policy.” Anders v. Specialty Chem. Resources, Inc.,
121 Ohio App.3d 348, 355 (8th Dist.1997), quoting Collins, supra, at 71.
Case No. 2012-03794                        -6-                                DECISION

judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc., 50 Ohio St.2d 317 (1977).
      {¶ 16} In January 2010, plaintiff began his employment with defendant as a Tax
Auditor Agent in defendant’s Cleveland office. This position was within the Classified
Civil Service and plaintiff was required to serve a 180-day probationary period. His
direct supervisor was Beth Lowe, who was based in the Akron office, but he was also
assigned a mentor in the Cleveland office, James Goldyn, Tax Auditor Agent 4. Plaintiff
alleges that throughout his employment he witnessed another employee, Ron Myeress,
being verbally harassed by a manager, Patrick Mancuso, which resulted in Myeress
filing a grievance through the union.       Plaintiff alleges Lowe conducted his mid-
probationary review in April 2010 and that Lowe told him that he “met or was above” the
performance target. However, shortly after conducting the review, Lowe asked plaintiff
if he had witnessed any of the alleged harassment involving Myeress. When plaintiff
responded that he had witnessed it but that he did not want to be involved with the
grievance, Lowe told plaintiff that she could terminate his employment for any reason
and that by not speaking on behalf of the management, he was not helping his chances
of continued employment. Plaintiff alleges that he told Lowe that he would think about
testifying. Plaintiff ultimately decided not to become involved in Myeress’ grievance.
      {¶ 17} On July 13, 2010, plaintiff met with Lowe and Paula Finnin for his final
probationary review, at which time plaintiff was informed that he was being discharged.
Plaintiff claims that Lowe concocted examples of unsatisfactory performance to justify
Case No. 2012-03794                          -7-                              DECISION

the decision to terminate his employment with defendant; that the true reason defendant
terminated his employment was his refusal to lie on behalf of management regarding
Myeress’ grievance. Plaintiff asserts claims for wrongful discharge in violation in public
policy and libel.
          {¶ 18} In its motion for summary judgment, defendant argues that plaintiff cannot
establish claims for discharge in violation of public policy and libel.
          {¶ 19} Defendant argues that plaintiff cannot establish a claim for discharge in
violation of public policy inasmuch as he was hired within the Classified Civil Service
pursuant to R.C. Chapter 124 and as such, he is not an at-will employee. Plaintiff
asserts that he was a probationary employee and an at-will employee.                “As a
probationary civil service employee, [plaintiff] had no property interest in continued
employment sufficient to warrant procedural due process protection because [his]
appointment was not final until he satisfactorily completed [his] probationary period.”
State ex rel. Rose v. Ohio Dept. of Rehab. & Corr., 91 Ohio St.3d 453, 458 (2001); see
also Wissler v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 09AP-569, 2010-Ohio-
3432, Browning v. Ohio State Hwy. Patrol, 151 Ohio App.3d 798, 2003-Ohio-1108 (10th
Dist.).    Therefore, the court finds that plaintiff, as a probationary employee, is not
subject to the provisions of R.C. Chapter 124, and that he was an at-will employee.
          {¶ 20} As a general rule, the common law doctrine of employment-at-will governs
employment relationships in Ohio. Wiles v. Medina Auto Parts, 96 Ohio St.3d 240,
2002-Ohio-3994.       In an at-will employment relationship, either an employer or an
employee may legally terminate the employment relationship at any time and for any
reason. Mers v. Dispatch Printing Co., 19 Ohio St.3d 100, 103 (1985). A public policy
exception to the employment-at-will doctrine was first recognized by the Supreme Court
of Ohio in Greeley v. Miami Valley Maintenance Contrs., Inc., 49 Ohio St.3d 228 (1990).
In Greeley, the court held that “public policy warrants an exception to the employment-
at-will doctrine when an employee is discharged or disciplined for a reason which is
Case No. 2012-03794                         -8-                                  DECISION

prohibited by statute.” Id. at 234. The public policy exception to the employment-at-will
doctrine “is not limited to public policy expressed by the General Assembly in the form
of statutory enactments” but “may [also] be discerned by the Ohio judiciary based on
sources such as the Constitutions of Ohio and the United States, legislation,
administrative rules and regulations, and the common law.” Painter v. Graley, 70 Ohio
St.3d 377, 383-384 (1994).
       {¶ 21} In order to establish a claim for wrongful termination in violation of public
policy, plaintiff must prove: 1) a clear public policy manifested in a statute, regulation, or
the common law (the clarity element); 2) that discharging an employee under
circumstances like those involved would jeopardize the policy (the jeopardy element); 3)
that the discharge at issue was motivated by conduct related to the policy (the causation
element); and 4) that there was no overriding business justification for the discharge
(the overriding justification element). Kulch v. Structural Fibers, Inc., 78 Ohio St.3d 134,
151 (1997). The clarity and jeopardy elements are questions of law, while causation
and overriding justification elements are questions of fact. Collins v. Rizkana, 73 Ohio
St.3d 65, 70 (1995).
       {¶ 22} As to the issue of clarity, the question is whether there is a clear public
policy to protect a specific public interest sufficient to justify an exception to the at-will
employment doctrine.       Id.   Here, plaintiff relies upon statutes criminalizing the
subornation of perjury in support of his claim. For example, 18 U.S.C. 1622 states:
“Whoever procures another to commit any perjury is guilty of subornation of perjury, and
shall be fined under this title or imprisoned not more than five years, or both.” See
Dohme v. Eurand Am., Inc., 130 Ohio St.3d 168, 2011-Ohio-4609, ¶ 21 (“public policy
[must be] drawn from the federal or state constitution, federal or state statutes,
administrative rules and regulations, or common law.” Emphasis added.).
       {¶ 23} Further, plaintiff asserts that Ohio’s statute criminalizing coercion states a
clear public policy. R.C. 2905.12(A) states, in part: “No person, with purpose to coerce
Case No. 2012-03794                                 -9-                                       DECISION

another into taking or refraining from action concerning which the other person has a
legal freedom of choice, shall do any of the following: * * * (5) Take, withhold, or
threaten to take or withhold official action, or cause or threaten to cause official action to
be taken or withheld.”
         {¶ 24} “‘It would be obnoxious to the interests of the state and contrary to public
policy and sound morality to allow an employer to discharge any employee, whether the
employment be for a designated or unspecified duration, on the ground that the
employee declined to commit perjury, an act specifically enjoined by statute.’” Collins,
supra, at 68, quoting Petermann v. Internatl. Bhd. of Teamsters, Chauffeurs,
Warehousemen & Helpers of Am., Local 396, 174 Cal. App.2d 184, 188-189 (1959).2
“Although there may have been no actual crime committed, there is nevertheless a
violation of public policy to compel an employee to forgo his or her legal protections or
to do an act ordinarily proscribed by law.” Collins, supra, at 71. Accordingly, the court
finds that plaintiff has met his requisite burden to articulate, by citation to its source, a
clear public policy.
         {¶ 25} Plaintiff also cites R.C. 124.56 as a clear public policy.                    This statute
mandates that the State Personnel Board of Review conduct an investigation when it
has reason to believe that a “person having the power of * * * removal, has abused such
power by * * * removal of an employee under his or their jurisdiction in violation of this
chapter of the Revised Code * * *.” R.C. 124.56. Once the investigation is completed,
the findings are reported to the governor, who may remove the person who abused the
power.     The Supreme Court of Ohio has determined that “second-half probationary
employees” may use R.C. 124.56 to redress the “[a]buse of the discretion granted to
those having the power of removal.” Walton v. Montgomery Cty. Welfare Dept., 69 Ohio


2
 “[E]mployees discharged for ‘refusal to participate in activities which arguably violate’ criminal laws state
a claim for wrongful discharge in violation of public policy.” Anders v. Specialty Chem. Resources, Inc.,
121 Ohio App.3d 348, 355 (8th Dist.1997), quoting Collins, supra, at 71.
Case No. 2012-03794                         - 10 -                                DECISION

St.2d 58, 64 (1982). Plaintiff has met his burden of articulating a clear public policy
against abuse of power.


B. The Jeopardy Element
       {¶ 26} “When analyzing the jeopardy element, a court must inquire ‘into the
existence of any alternative means of promoting the particular public policy to be
vindicated by a common-law wrongful-discharge claim.’” White v. Sears, Roebuck &
Co., 163 Ohio App.3d 416, 2005-Ohio-5086, ¶ 24 (10th Dist.), quoting Wiles, supra, ¶
15. “If a statutory remedy that adequately protects society’s interests already exists,
then there is no need to recognize a claim for wrongful discharge in violation of public
policy.” Id. “In that situation, the public policy expressed in the statute would not be
jeopardized by the absence of a common-law wrongful-discharge action in tort because
an aggrieved employee has an alternate means of vindicating his or her statutory rights
and thereby discouraging an employer from engaging in the unlawful conduct.” Wiles,
supra. Thus, plaintiff must establish that the other means for promoting the public policy
are inadequate. See White, supra. The court finds that there is not an alternate means
for plaintiff to vindicate the public policy at issue. The criminal statutes plaintiff cites do
not provide a remedy for his discharge.
       {¶ 27} Similarly, R.C. 124.56 “says nothing about an adjudication of individual
employee rights” and the State Personnel Board of Review cannot order reinstatement
of the removed employee pursuant to R.C. 124.56. State ex rel. Carver v. Hull, 70 Ohio
St.3d 570, 576 (1994). Accordingly, plaintiff has established the jeopardy element.


C. The Causation Element
       {¶ 28} Turning to the causation element, construing the evidence most strongly in
plaintiff’s favor, there is a genuine issue of material fact as to whether plaintiff’s
discharge was motivated by conduct related to the public policy. In support of its motion
Case No. 2012-03794                          - 11 -                               DECISION

for summary judgment, defendant filed the affidavit of Beth Lowe, plaintiff’s supervisor,
who avers that she never spoke to plaintiff about a grievance involving Myeress; that at
the time of plaintiff’s mid-probationary review, she was not aware of any grievance
involving Myeress; and that plaintiff’s performance evaluations were based solely upon
plaintiff’s performance.
       {¶ 29} In response, plaintiff filed his own affidavit where he states that after his
mid-probationary review, which was conducted on April 15, 2010, Lowe approached him
to discuss whether he had witnessed the harassment that Myeress complained of; that
she told him he needed to speak on behalf of the management; and that Lowe informed
him that he was not helping his status as a probationary employee if he did not get
involved.    Plaintiff further states that he did not become involved and that his
employment was terminated in July 2010. Accordingly, the court finds that there is a
genuine issue of material fact whether plaintiff’s alleged refusal to lie motivated
defendant’s decision to discharge plaintiff.


D. The Overriding Justification Element
       {¶ 30} Finally, defendant argues that Lowe’s probationary removal of plaintiff was
solely based upon his unsatisfactory performance and thus, it had an overriding
business justification for terminating plaintiff. In her affidavit, Lowe states that plaintiff’s
work was not meeting her expectations at his mid-probationary review, especially in the
areas of quality of work and communications; and that throughout his probationary
period, she determined that plaintiff did not have the necessary skills for the job.
However, in response, plaintiff states in his affidavit that Lowe told him during his mid-
probationary review that his work met his “performance target.”               Further, plaintiff
provided the affidavit of plaintiff’s mentor, James Goldyn. Goldyn stated that he found
plaintiff to be responsible, polite, and respectful to authority; that plaintiff possessed
good computer skills; and that plaintiff appeared to communicate well. Therefore, the
Case No. 2012-03794                           - 12 -                           DECISION

court finds that there are genuine issues of material fact as to whether there was an
overriding business justification for plaintiff’s probationary removal.       Accordingly,
defendant is not entitled to judgment as a matter of law on plaintiff’s claim for wrongful
discharge in violation of public policy.


II. DEFAMATION
       {¶ 31} In his complaint, plaintiff alleges that defendant published negative
statements in his performance review that had no basis in fact and which caused harm
to his reputation. In its motion for summary judgment, defendant challenges plaintiff’s
ability to establish a prima facie case of libel.         “Defamation is the unprivileged
publication of a false and defamatory matter about another. A defamatory statement is
one which tends to cause injury to a person’s reputation or exposes him to public
hatred, contempt, ridicule, shame, or disgrace or affects him adversely in his trade or
business.” McCartney v. Oblates of St. Francis deSales, 80 Ohio App.3d 345, 353 (6th
Dist.1992) (Internal citations omitted.) Defamation comes in two forms: “slander, which
is spoken; and libel, which is written.” Crase v. Shasta Beverages, Inc., 10th Dist. No.
11AP-519, 2012-Ohio-326, ¶ 46.             “The elements of a defamation action, whether
slander or libel, are that: (1) the defendant made a false and defamatory statement
concerning another; (2) that the false statement was published; (3) that the plaintiff was
injured; and (4) that the defendant acted with the required degree of fault.” Id.
       {¶ 32} In her affidavit, Lowe states:
       {¶ 33} “16. To the best of my knowledge, no one has requested information
regarding [plaintiff’s] employment with the office.     It is my understanding that when
references are requested, [defendant] provides basic information relative to dates of
service and rate of pay.      I am not aware of any instance wherein [defendant] has
produced employee evaluations pursuant to a reference check.”
Case No. 2012-03794                         - 13 -                                DECISION

       {¶ 34} “When a motion for summary judgment is made and supported as
provided in this rule, an adverse party may not rest upon the mere allegations or denials
of the party’s pleadings, but the party’s response, by affidavit or as otherwise provided
in this rule, must set forth specific facts showing that there is a genuine issue for trial. If
the party does not so respond, summary judgment, if appropriate, shall be entered
against the party.” Civ.R. 56(E). Plaintiff’s response to defendant’s motion fails to set
forth specific facts showing that his performance evaluations were published to a third
party. Therefore, defendant is entitled to judgment as a matter of law on plaintiff’s claim
of defamation. However, defendant is not entitled to judgment as a matter of law on
plaintiff’s wrongful discharge in violation of public policy claim. Accordingly, defendant’s
motion for summary judgment shall be granted, in part, and denied, in part.



                                           _____________________________________
                                           PATRICK M. MCGRATH
                                           Judge
Case No. 2012-03794                     - 14 -                                DECISION



                                            Court of Claims of Ohio
                                                                     The Ohio Judicial Center
                                                             65 South Front Street, Third Floor
                                                                        Columbus, OH 43215
                                                              614.387.9800 or 1.800.824.8263
                                                                         www.cco.state.oh.us



JAMES KARA

      Plaintiff

      v.

OHIO DEPARTMENT OF TAXATION

      Defendant

Case No. 2012-03794

Judge Patrick M. McGrath
Magistrate Holly True Shaver

JUDGMENT ENTRY

      {¶ 35} A non-oral hearing was conducted in this case upon defendant’s motion for
summary judgment.      For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED, in part, as to Count
Two of plaintiff’s complaint but DENIED as to Count One.



                                       _____________________________________
                                       PATRICK M. MCGRATH
                                       Judge

cc:
Case No. 2012-03794                    - 15 -                               DECISION


David W. Neel                             Velda K. Hofacker
55 Public Square, Suite 1950              Assistant Attorney General
Cleveland, Ohio 44113                     150 East Gay Street, 18th Floor
                                          Columbus, Ohio 43215-3130

002
Filed August 26, 2013
Sent to S.C. Reporter April 30, 2014